Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 5-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stott et al. (US 20070217559 A1).

Stott discloses: 
1. A method for operating a memory system, comprising: 
performing a first training operation for alignment between a clock (474) and a data strobe signal (a midpoint of the strobe signal preamble); (par 76, fig 13)

performing a second training operation for alignment between the data strobe signal and the data; (par 34: the incoming strobe signal is already nominally aligned with the data eye midpoint)

detecting an error of the second training operation; and (par 34: The range of propagation delays may be selected according to a maximum expected phase error in the incoming strobe signal; par 37: by oversampling the incoming data signal 102 to obtain phase error information)

adjusting a delay value of the data strobe signal in response to the detection of the error. (par 34: The range of propagation delays may be selected according to a maximum expected phase error in the 

5. The method of claim 1, wherein the performing of the first training operation includes: 
transferring, by a memory controller, the clock and the data strobe signal to a memory; 
sampling, by the memory, the clock in synchronization with the data strobe signal to generate a sampling result and transferring the sampling result to the memory controller; and 
adjusting, by the memory controller, the delay value of the data strobe signal based on the sampling result. (par 79, 93)

6. The method of claim 1, wherein the performing of the second training operation includes: 
transferring, by the memory controller, the data strobe signal and the data to the memory; 
receiving, by the memory, the data based on the data strobe signal; 
feeding back, by the memory, the received data to the memory controller; and 
adjusting, by the memory controller, the delay value of the data based on the fed-back data. (par 29, 34 last sentence, 37, 47, 58, 73 last sentence)

Allowable Subject Matter
Claim(s) 2-4 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim(s) 7-10, 16-18 is/are allowable.

There is no prior art rejection for independent claim(s) 7, 16.
The following is an examiner’s statement of reasons:
 The elements of independent claim(s) 7, 16 were not found through a search of the prior art, nor were they considered obvious by the examiner. In particular, among the prior art of records, US 
As in claim 7, “a first training control circuit suitable for adjusting the first delay value in response to a signal received by the data receiving circuit during a first training operation for alignment between the clock and the data strobe signal; and a second training control circuit for adjusting the second delay value in response to a signal received by the data receiving circuit during a second training operation for alignment between the data strobe signal and the data, wherein, when the second training control circuit detects an error of the second training operation, the second training control circuit adjusts the first delay value.”
As in claim 16, “a memory controller suitable for adjusting a first delay value for a data strobe signal in response to a sampling result for alignment between a clock and the data strobe signal during a first training operation, adjusting a second delay value for data in response to feedback data for alignment between the data strobe signal and the data during a second training operation which is performed after the first training operation, and when an error of the second training operation is detected, adjusting the first delay value and then performing the first training operation and the second training operation again;”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE LIN whose telephone number is (571)431-0706.  The examiner can normally be reached on Monday-Friday; 8 a.m. - 5 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571) 272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 






/KATHERINE LIN/             Primary Examiner, Art Unit 2113